Citation Nr: 0801504	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right shin 
splints disorder to include as secondary to the service-
connected left knee chondromalacia patella.

3.  Entitlement to service connection for residuals of a 
right inguinal herniorrhaphy.

4.  Entitlement to service connection for degenerative joint 
disease of the right wrist.

5.  Entitlement to service connection for status post 
ganglion cyst of the right wrist.

6.  Entitlement to service connection for a thoracic spine 
disorder.

7.  Entitlement to service connection for hemmorhoids.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to an initial compensable rating for 
residuals of a left inguinal herniorrhaphy.

12.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his mother


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1985 until July 1989 
and from November 1993 until April 1994. The latter period 
was active duty for training (ACDUTRA) with the Army National 
Guard. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from May 2004, July 2005, and June 2006 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Anchorage, Alaska.

Additional evidence was received in May 2007, after the 
appeal had been certified to the Board.  Such evidence was 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.

The issues of entitlement to service connection for PTSD, 
bilateral hearing loss, tinnitus and hemorrhoids are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
right knee disorder.

2.  The competent evidence does not demonstrate any current 
right shin splints disorder.

3.  A preexisting right hernia disability was indicated at 
the time of the veteran's initial enlistment examination in 
July 1985; the competent evidence does not show a permanent 
worsening of that preexisting disability as a result of 
either period of active service.

4.  Preexisting right wrist degenerative arthritis was not 
indicated at the time of the veteran's initial enlistment 
examination in July 1985, though a history of a fractured 
right wrist was noted; the veteran was treated for right 
wrist complaints during service in 1988, but his separation 
examination was normal and there is no further treatment 
referable to right wrist arthritis until 2003, several years 
after the veteran's final discharge from active service.

5.  A preexisting ganglion cyst of the right wrist was not 
noted upon enlistment with respect to either of the veteran's 
periods of active service; surgery to excise a cyst was 
indicated in 1994, but separation examination was normal and 
there is no further treatment referable to the right wrist 
until 2003, several years after the veteran's final discharge 
from active service.

6.  A disorder of the thoracic spine was not noted upon the 
veteran's enlistment in July 1985, though an accompanying 
report of medical history indicated a prior injury in 
approximately 1980; the service medical records showed no 
complaints or treatment relating to the thoracic spine, and 
there is no documented treatment for thoracic spine problems 
until 2003, several years after the veteran's final discharge 
from active service.  

7.  Hemorrhoids were not noted upon enlistment with respect 
to either of the veteran's periods of active service; in-
service treatment was seen in 1985, but separation 
examinations were normal and there is no documented post-
service treatment for hemorrhoids until 2003, several years 
after the veteran's final discharge from active service.  

8.  Throughout the rating period on appeal, the veteran's 
residuals of a left inguinal herniorrhaphy have been 
productive of complaints of left groin pain; objectively, 
there is no evidence of recurrence.

9.  Throughout the rating period on appeal, the veteran's 
chondromalacia patella of the left knee has been productive 
of complaints of pain and swelling; objectively, the evidence 
shows no more than mild instability, flexion to no worse than 
45 degrees and extension to no worse than 5 degrees, with 
some pain on motion and with no x-ray evidence of arthritis.




CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A right shin splints disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  Residuals of a right inguinal herniorrhaphy were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

4.  Degenerative joint disease of the right wrist was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  Status post ganglion cyst of the right wrist was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

6.  A thoracic spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

7. Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

8.  The criteria for entitlement to a compensable evaluation 
for residuals of a left inguinal herniorrhaphy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7338 
(2007).

9.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for chondromalacia patella of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

With respect to the increased rating claims, the veteran is 
appealing the initial disability evaluations assigned for his 
residuals of a left inguinal herniorrhaphy and his 
chondromalacia patella of the left knee.  In this regard, 
because the RO granted the veteran's claims of entitlement to 
service connection regarding those disabilities, such claims 
are now substantiated.  As such, his filing of a notice of 
disagreement does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes (DCs) for the disabilities at issue 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.  

With respect to the veteran's service connection claims, VA 
satisfied its duty to notify by means of March 2003, May 
2003, July 2003, May 2004, December 2004, and November 2005 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  However, such notice 
was provided in a subsequent March 2006 communication.  In 
any event, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  
In this vein, VCAA notice errors are presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication.  To overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the Board finds that the timing deficiency under 
Pelegrini did not affect the essential fairness of the 
adjudication.  Indeed, the content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records for his first tour of 
active duty.  Communications from the National Personnel 
Records Center indicate that some service medical records 
associated with the veteran's National Guard duty were not 
available and that further attempts to obtain such documents 
would be futile.  In this regard, the Court has held that, in 
cases where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.  In any event, it is noted that 
reenlistment and discharge examinations associated with the 
veteran's National Guard service are of record.

Further regarding the duty to assist, the evidence of record 
also includes reports of VA and private post service 
treatment and examination.  Additionally, a July 2005 
disability determination by the Social Security 
Administration (SSA) is of record, along with associated 
medical records considered in rendering that decision.  
Furthermore, lay statements by family and acquaintances of 
the veteran are included in the claims file.  Moreover, the 
claims file contains the veteran's own statements in support 
of his claim, to include testimony provided at a May 2007 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

It is also noted that the veteran was not afforded a VA 
examination with respect to his right wrist, thoracic spine, 
and hemorrhoid claims.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, treatment for a thoracic spine disability was 
not shown in service or for many years following separation.  
For these reasons, an examination is not found to be 
necessary regarding that claim.  Moreover, regarding the 
right wrist claims, the evidence of record is sufficient to 
decide the claim.  Indeed, a thorough private opinion dated 
in August 2004 is of record.  Finally, although treatment for 
hemorrhoid was seen in 1985, the remainder of the service 
records were silent as to this disorder and no treatment was 
shown until several years following separation from service, 
obviating the need for an examination.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  




I.  Service connection

The veteran is claiming entitlement to service connection for 
a right knee disorder, right shin splints, degenerative joint 
disease of the right wrist, status post ganglion cyst of the 
right wrist, a thoracic spine disorder, residuals of a right 
inguinal herniorrhaphy, and hemorrhoids.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Here, a 
July 2003 private treatment report indicates mild 
degenerative changes of the right wrist.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   As the evidence of record 
fails to establish any documented clinical manifestations of 
right wrist arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

It is noted that the veteran's right shin splint has also 
been raised on a secondary basis.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Furthermore, 
additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability. 

In the present case, a current chronic disability has not 
been demonstrated with respect to the right knee.  To the 
contrary, VA examination in May 2004 indicated normal 
physical findings.  X-rays were normal at that time.  
Moreover, while an August 2004 MRI report indicated 
complaints of right knee pain, objective findings were 
unremarkable.  Similarly, an October 2004 private treatment 
record noting complaints of right knee pain contained no 
diagnosis referable to that knee.  Rather, it was merely 
noted that the right knee was stable with minimal swelling.  
The remainder of post-service treatment records relate to a 
left knee disability, and are silent as to treatment or 
diagnoses regarding the right knee.  Again, VA examination 
and a subsequent private MRI showed a normal right knee.

Similarly, the competent evidence also fails to demonstrate a 
current chronic disability of right shin splints.  Rather, VA 
examination in May 2004 revealed several small scars but no 
orthopedic disability of the right shin.  The VA examiner 
commented that it was an "essentially normal exam for 
employment history of mechanic and heavy equipment 
operator."  

Based on the foregoing, the veteran's claims of entitlement 
to service connection for a right knee disorder and right 
shin splints, to include on a secondary basis, must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

With respect to the veteran's right wrist, thoracic spine 
disorder, and right hernia claims, the evidence of record 
establishes a current diagnosis.  Indeed, a June 2003 MRI 
indicated mild degenerative changes of the right wrist.  A 
February 2004 private x-ray report noted a cyst in the right 
wrist.  A March 2004 private treatment record contained an 
impression of probable peripheral tear of the triangular 
fibrocartilage complex at the ulnar styloid attachment with 
an associated ganglion.  Regarding the thoracic spine, a 
March 2003 letter written by R. E. M., M.D. indicated a 
diagnosis of myofasciitis in the right upper thoracic area.  
A June 2003 MRI revealed disc protrusion at T12-L1, as well 
as a Schmorl's node at the inferior end plate of T7.  
Finally, a private treatment report dated in March 2005 
revealed a recurrent right inguinal hernia.  Indeed, records 
from Valley Hospital show that the veteran underwent surgery 
for an incarcerated right inguinal hernia in July 2005.  

Based on the foregoing, a current disability is demonstrated 
with respect to the veteran's right wrist, thoracic spine, 
and right hernia claims.  Accordingly, the first element of a 
service connection claim is satisfied as to these issues.  
Regarding the hemorrhoids claim, it is unclear whether a 
current diagnosis exists.  Complaints of bleeding hemorrhoids 
are indicated in a July 2003 private treatment record.  
However, no diagnosis was rendered and subsequent clinical 
records are silent as to complaints or treatment for this 
disability.  In any event, even if the record could be 
favorably construed such as to enable a finding of current 
diagnosis, a grant of service connection would still not be 
possible.  Indeed, as will be discussed below, the remaining 
criteria necessary to establish service connection for each 
of these claims have not been met.  

Regarding the second element of service connection, that of 
in-service incurrence or aggravation, the Board must first 
determine whether any of the claimed disorders existed prior 
to the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.  However, as the veteran's second tour of duty from 
November 1993 until April 1994 was ACDUTRA, the presumption 
of soundness does not apply to such service.  See Paulson v. 
Brown, 7 Vet. App. 466 (1995).

In assessing whether the veteran was in sound condition upon 
entry to service in July 1985, the veteran's service medical 
records have been reviewed.  The veteran's enlistment 
examination in July 1985 revealed that the veteran had a 
right inguinal hernia repair scar.  The abdomen and viscera 
were marked as abnormal on the examination report.  
Additionally, a report of medical history completed at that 
time indicated that the veteran had a hernia in the past.  

Based on the above, the right hernia disorder was noted upon 
entry and the presumption of soundness does not apply.  
Accordingly, the appropriate question with respect to that 
claim is whether right inguinal hernia residuals were 
aggravated, rather than incurred, during either period of 
active service.    

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a) (2007).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996). 

As already noted, the veteran underwent a right hernia 
operation prior to his first period of active service from 
July 1985 to July 1989.  During that first tour of duty, he 
again underwent an operation for a right hernia.  This was 
performed in September 1986.  Subsequent treatment reports in 
November 1986 revealed postoperative pain.  However, the 
remainder of the treatment records associated with the 
veteran's first tour of duty are silent as to complaints or 
treatment referable to a right hernia, and the veteran's 
separation examination in June 1989 was normal.  The 
veteran's August 1993 enlistment examination for his period 
of ACDUTRA also showed normal objective findings.  The in-
service records throughout this tour of ACDUTRA did not 
reveal complaints or treatment referable to the right hernia.  
After discharge from service, the veteran did not receive 
treatment relating to a hernia until 2003, almost a decade 
after separation.  Indeed, this was indicated in a November 
2005 letter written by J. E. Y., M.D.  

Based on the evidence discussed above, there is no support 
for a finding that a preexisting right hernia condition was 
aggravated by either of the veteran's two periods of active 
service.  Indeed, the evidence does not show that active 
service resulted in a permanent worsening of the veteran's 
preexisting right hernia disorder, nor has any competent 
medical professional rendered such an opinion.  In this 
regard, the Board recognizes the November 2005 letter from 
Dr. J. E. Y.  That correspondence contained his belief that 
the veteran's current right hernia symptoms were a residual 
of his in-service hernia repair.  However, that physician did 
not acknowledge that the condition preexisted service and did 
not find that such condition was aggravated by active 
service.  

The veteran himself believes that his current right hernia 
disorder was aggravated by active service.  Indeed, he stated 
at his May 2007 hearing that although he had a hernia 
operation when he was a child, he had no symptoms until he 
was in the military.  He added that he now has constant 
aching pain in the right groin area.  However, the veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

For the above reasons, the evidence does not support an 
allowance of service connection for residuals of right hernia 
surgery.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Regarding the right wrist and thoracic spine, the veteran's 
entrance examination in July 1985 was objectively normal, 
though the accompanying report of medical history indicated a 
history of a fractured right wrist.  That report of medical 
history also revealed that the veteran had received 
chiropractic treatment for back symptomatology.  Another note 
in the report of medical history indicated that the veteran 
hurt his back around 1980.  The report noted a "pinched 
nerve" that was "totally non-limiting."  Records during 
that tour of duty from July 1985 until July 1989 show that in 
August 1988 the veteran complained of right wrist pain times 
one year.  He had recently fallen on the right wrist.  Such 
records revealed no complaints or treatment referable to the 
thoracic spine.  Separation examination in June 1989 was 
normal.  The veteran's August 1993 report of medical history 
associated with his enlistment to his second tour of duty 
indicated that the veteran fractured his right wrist in 1982.  
Right wrist treatment was shown during the veteran's ACDUTRA.  
Specifically, such treatment was in reference to excision of 
a ganglion cyst.  There was no indication of treatment for 
degenerative joint disease of the right wrist.  Moreover, 
such records did not demonstrate complaints or treatment 
relating to the thoracic spine.

Because the veteran's July 1985 entrance examination did not 
show any right wrist or thoracic spine disabilities, the 
presumption of soundness is triggered.  Moreover, there is no 
clear and unmistakable evidence to rebut such presumption.  
Indeed, mere history provided by the veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a pre-existing condition. 38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Here, the 
record contains no "contemporaneous clinical evidence or 
recorded history" establishing a preexisting chronic right 
wrist or thoracic spine disability.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  Moreover, in-service x-rays taken 
in September 1988 did not reveal any prior trauma of the 
right wrist.  Rather, such x-rays showed no evidence of 
injury, dislocation, or added bone pathology.  Finally, 
although the veteran did testify that he hurt his back in an 
automobile accident at age 17, from the evidence of record it 
is not clear and unmistakable that chronic thoracic residuals 
resulted.  

For the foregoing reasons, then, the Board finds that the 
presumption of soundness remains intact with respect to the 
veteran's period of active duty from July 1985 until July 
1989.  Accordingly, the appropriate inquiry for this tour of 
duty is whether any right wrist or thoracic spine disability 
was incurred during active service.  However, regarding the 
veteran's period of ACDUTRA from November 1993 until April 
1994, the presumption of soundness is inapplicable. As such, 
the standard is simply whether the preponderance of the 
evidence indicates preexisting disability.  Here, based on 
the facts detailed above, the Board finds that the 
preponderance of the evidence does not show right wrist 
ganglion cyst prior to service but does show other right 
wrist and thoracic spine disorders.  Therefore, the question 
for consideration regarding the veteran's ACDUTRA service for 
all but the ganglion cyst issue is whether a right wrist or 
thoracic spine disability was aggravated during such service. 

The Board will first consider whether any right wrist 
disorder was incurred during his period of active service 
from July 1985 until July 1989.  In this regard, the Board 
acknowledges the right wrist complaints raised in an August 
1988 treatment report.  However, because subsequent records 
from that tour of duty were silent as to right wrist problems 
and as the June 1989 separation examination was normal, it is 
not found that a chronic right wrist disability was incurred 
during active service.  Moreover, following the veteran's 
discharge from his final tour of duty in 1994, there is no 
documented treatment for a right wrist disability until 2003, 
nearly a decade later.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In finding that a chronic right wrist disability was not 
incurred in service, the Board acknowledges the veteran's 
reports of continuing right wrist symptomatology.  This was 
noted in a March 2003 treatment record written by Dr. R. E. 
M.  The veteran also reported a continuity of right wrist 
symptoms at his May 2007 hearing before the undersigned.  In 
this vein, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, the Board has not discovered any 
internal inconsistencies in the veteran's contentions.  
Further, his claims do not appear inherently implausible when 
considering the places, types and circumstances of his 
service as shown by his service record.  See 38 U.S.C.A. 
§ 1154(a).  Therefore, he is deemed credible in reporting a 
continuity of right wrist symptoms since service.  However, 
the provisions concerning continuity of symptomatology do not 
relieve the requirement that there be medical evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  

The Board recognizes that Dr. J. E. Y. offered an August 2004 
opinion causally relating the veteran's current right wrist 
disorders to his fall in service.  In that communication, Dr. 
J. E. Y. points to MRI findings of a probable peripheral tear 
of the triangular fibro cartilage at the ulnar styloid 
attachment with associated ganglion.  A bone scan showed 
abnormal uptake of the medial anterior right wrist.  Dr. J. 
E. Y. believed that those findings were due to a post-
traumatic arthritic condition caused by a fall documented in 
the veteran's military records in September 1988.  The 
physician indicated that he discussed the matter with a 
specialist, who found the current condition to be consistent 
with an injury mechanism such as that suffered by the veteran 
in service.  In other words, the current findings were 
consistent with a fall.  

The August 2004 private opinion does not serve as basis for a 
grant of service connection here.  Indeed, although Dr. J. E. 
Y. is thorough and provides rationale in support of his 
opinion, his explanation is incomplete.  Strikingly, the 
August 2004 opinion failed to account for the normal right 
wrist findings upon separation in June 1989 and reenlistment 
in August 1993.  Moreover, while the service medical records 
for the veteran's second tour of duty show treatment for a 
ganglion cyst of the right wrist, there is no demonstration 
of treatment for post-arthritic pain, as would be expected if 
the 1988 fall caused sustained injury leading to the present 
day.  Furthermore, diagnostic tests conducted in 1994 in 
conjunction with the veteran's ganglion cyst excision 
revealed mild synovitis but did not indicate degenerative 
changes of the right wrist.  Finally, as already discussed, 
there is no documented treatment for a right wrist disorder 
following service until 2003.  
For these reasons, the August 2004 opinion is of diminished 
probative value and does not serve as a basis for a grant of 
service connection here.  

The Board will now consider whether any thoracic spine 
disorder was incurred during his period of active service 
from July 1985 until July 1989.  In this regard, the service 
medical records are absent any complaints or treatment for 
thoracic spine problems.  The June 1989 separation 
examination was normal, as was his reenlistment examination 
in August 1993.  No treatment relating to the thoracic spine 
is seen during the veteran's second tour of active service or 
for several years following separation.  Indeed, following 
the veteran's discharge from his final tour of duty in 1994, 
there is no documented treatment for thoracic spine problems 
until 2003, nearly a decade later.  In this regard, evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the veteran's complaints of continuing 
thoracic symptomatology, as reported at his May 2007 hearing.  
Again, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  

Here, the Board has not discovered any internal 
inconsistencies in the veteran's contentions.  Further, his 
claims do not appear inherently implausible when considering 
the places, types and circumstances of his service as shown 
by his service record.  See 38 U.S.C.A. § 1154(a).  
Therefore, he is deemed credible in reporting a history of 
continuing thoracic symptoms since service.  However, the 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be medical evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  

The Board recognizes that Dr. J. E. Y. offered an August 2004 
opinion causally relating the veteran's current thoracic 
disorder to the veteran's active service.  Specifically, that 
physician commented that the veteran's "arduous duties in 
the military could not have been performed without 
aggravating a preexisting back condition."  However, as the 
service medical records are devoid of thoracic complaints, 
and reflect normal findings upon examination, this opinion is 
inconsistent with the evidence of record and lacks probative 
value.  Accordingly, it can not serve as a basis for an award 
of service connection.  

In sum, the evidence of record does not support the 
conclusion that any right wrist or thoracic spine disorders 
were incurred during the veteran's period of active service 
from July 1985 until July 1989.  It is likewise found that 
residuals of a right wrist ganglion cyst were not incurred 
during the veteran's ACDUTRA from November 1993 until April 
1994.  Indeed, while surgery was performed in 1994 to excise 
the cyst, separation examination in February 1995 was normal 
and there was no post-service treatment referable to a 
ganglion cyst until several years following the veteran's 
discharge from service.  The Board again acknowledges an 
August 2004 opinion written by Dr. J. E. Y. which relates the 
current right wrist disorders to a fall in service.  However, 
for the reasons previously discussed, this opinion is not 
found to be persuasive.  

The Board must now consider whether, with respect to the 
veteran's ACDUTRA service, degenerative joint disease of the 
right wrist or a thoracic spine disorder were aggravated by 
such service.  Again, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2007).  

In the present case, the evidence of record does not show a 
permanent worsening of the veteran's preexisting right wrist 
or thoracic spine disorders due to his ACDUTRA service from 
November 1993 until April 1994.  Regarding the right wrist, 
the service medical records showed treatment related to 
excision of the ganglion cyst, but none referable to the 
degenerative joint disease claim presently at issue in this 
portion of the discussion.  There was no treatment 
demonstrated with respect to the thoracic spine during this 
second period of service.  This absence of treatment for the 
disorders at issue during the veteran's ACDUTRA precludes a 
finding of aggravation.  In so concluding, the Board again 
acknowledges the August 2004 opinion written by Dr. J. E. Y. 
in which he finds that a thoracic spine disorder was 
aggravated by the veteran's service.  However, due to the 
absence of any in-service treatment for these disorders 
during the ACDUTRA period in question, this opinion is found 
to have little probative value.  

Finally, regarding the hemorrhoids claim, in-service 
treatment is shown in 1985.  The remainder of the service 
records for that tour of duty were silent as to complaints or 
treatment, and separation examination in June 1989 was 
normal.  No treatment or findings are indicated in any of the 
records associated with the veteran's ACDUTRA service from 
November 1993 until April 1994.  Following discharge from 
service, there is only one isolated reference to hemorrhoids, 
found in a 2003 private treatment note.  No diagnosis was 
indicated.

Based on the above, the hemorrhoids treated in-service in 
1985 are found to have been an acute and transitory condition 
that resolved without residuals prior to his separation from 
active duty.  

While the veteran endorsed current hemorrhoid symptoms at his 
May 2007 hearing, he did not explicitly contend that his 
symptoms have been continuous since the time of his active 
service.  In any event, although competent to testify 
regarding his observable symptoms, the Board is more strongly 
persuaded by the evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, in finding that the current disorder is not 
causally related to such active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, no 
competent evidence of record attributes any current 
hemorrhoid disorder to active service.  

In conclusion, service connection for a right knee disorder, 
right shin splints, degenerative joint disease of the right 
wrist, status post ganglion cyst of the right wrist, a 
thoracic spine disorder, residuals of a right inguinal 
herniorrhaphy, and hemorrhoids is not warranted on any basis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


II.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



A.  Residuals of a left inguinal herniorrhaphy.

The veteran is claiming entitlement to an increased rating 
for residuals of a left inguinal herniorrhaphy.

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for his residuals of a 
left inguinal herniorrhaphy pursuant to Diagnostic Code 7338.  
Under that Code section, a noncompensable rating applies 
where the evidence shows an inguinal hernia that is small, 
reducible, or without true hernia protrusion.  A 
noncompensable rating also applies where the inguinal hernia 
was not operated on, but remediable.  To achieve the next-
higher 10 percent evaluation, the evidence must demonstrate 
an inguinal hernia that is postoperative, recurrent, readily 
reducible and well supported by a truss or belt.  

In the present case, VA examination in March 2006 indicated 
that the veteran's primary complaint regarded residuals of 
his nonservice-connected right hernia, rather than his 
service-connected left hernia.  Objectively, a left 
herniorrhaphy scar was not painful, bound or abnormal.  The 
examiner found no evidence of recurrence.  No other competent 
evidence of record satisfies the criteria for a 10 percent 
evaluation under Diagnostic Code 7338.  

The Board acknowledges the veteran's subjective complaints of 
pain and irritation in the left groin area, raised at his May 
2007 hearing before the undersigned.  Again, the veteran is 
competent to report his symptoms, and is found to be 
credible.   However, in light of the objective findings 
discussed above, a compensable rating is not possible under 
Diagnostic Code 7338.  There are no other relevant Diagnostic 
Codes for consideration.  

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 7804 for the veteran's scar 
residuals of his left herniorrhaphy.  However, the objective 
findings upon VA examination in March 2006, which hold 
greater weight than the veteran's subjective complaints, 
reveal that the scar is asymptomatic.  As the scar does not 
manifest itself in symptomatology separate and distinct from 
the inguinal hernia itself, a separate grant of service 
connection for such scar is not appropriate here.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2007).

In conclusion, there is no basis for assignment of a 
compensable evaluation for the veteran's residuals of a left 
inguinal herniorrhaphy for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


B.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee.

The veteran is claiming entitlement to an increased rating 
for a left knee disability.

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent  evaluation for left knee 
chondromalacia patella pursuant to Diagnostic Code 5257. 
Under that code section, a 10 percent rating is warranted 
where the evidence shows slight knee impairment manifested by 
recurrent subluxation or lateral instability.  In or to be 
entitled to the next-higher 20 percent rating, the evidence 
must demonstrate moderate impairment.  

The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than slight left knee impairment.  Indeed, upon VA 
examination in May 2004, the veteran had normal stability of 
the left knee.  Pressure on the patella in the lateral, 
medial, or anterior regions elicited pain.  An August 2004 
letter written by Dr. J. E. Y. indicated left knee 
subluxation, which caused the veteran to fall.  Upon VA 
examination in March 2006, the veteran complained of 
collapsing and locking of the knee.  He wore hinged braces 
and walked with the left knee locked.  Objective findings 
could not be obtained at that time, due to the veteran's 
discomfort.  On most recent examination in February 2007, the 
veteran used a cane for ambulation.  Left patellar grinding 
test was positive.  The examiner was unable to assess 
stability due to severe spasms of the muscles.  

Also of record are lay statements describing the veteran's 
left knee instability.  In one April 2006 statement, the 
veteran's son stated that he saw the veteran fall on many 
occasions when his knees buckled.  The veteran also reported 
left knee buckling at his May 2007 hearing.

It is determined that the pertinent evidence, as detailed 
above, fails to indicate 
a disability picture most nearly approximating the next-
higher 20 percent rating under Diagnostic Code 5257 for 
moderate recurrent subluxation or lateral instability of the 
left knee.  Indeed, the May 2004 VA examination showed normal 
stability of the left knee.  Further attempts to evaluate 
stability of the left knee were not possible due to muscle 
spasms and pain.  Thus, the only objective evidence available 
shows no more than mild instability of the left knee.  
Moreover, the Board notes that an increase on the basis of 
limitation of motion due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also considered whether any alternate 
Diagnostic Codes might afford the veteran a higher rating 
here.  In this regard, Diagnostic Codes 5260 and 5261, 
relating to limitation of motion, are relevant.   

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, a private treatment report dated in 
April 2003 indicated that the veteran had full range of 
motion in the left knee.  A subsequent July 2003 private 
clinical record again showed normal range of motion.  VA 
examination in May 2004 revealed left knee range of motion 
from 0 to 45 degrees.  Subsequent VA examination in March 
2006 showed left knee motion from 0 to 60 degrees, with pain 
at the endpoint.  The veteran walked with a cane in his left 
hand.  Upon most recent VA examination in February 2007 the 
veteran had left knee flexion to 60 degrees and extension to 
5 degrees.  The veteran sat uncomfortably in the examining 
chair and had moderate difficulty getting in and out of the 
chair using his cane.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the left knee.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In the present case, the evidence of 
record reveals complaints and findings of left knee pain and 
swelling.  Letters submitted by the veteran's family members 
attest to their observations of his left knee pain, and the 
limitations it causes him.  An April 2003 private treatment 
record revealed exquisite tenderness of the patellofemoral 
joint.  A July 2003 private treatment report noted pain with 
movement of the patella.  A March 2006 VA record noted a 
history of steroid injections in the left knee.  
Additionally, left knee complaints were raised at the 
veteran's May 2007 hearing.  

Despite the complaints and findings of pain noted in the 
record, the veteran's disability picture is still not most 
nearly approximated by a 20 percent rating for either limited 
flexion or extension of the left knee.  Again, the veteran's 
flexion was not shown to be worse than 45 degrees, and he had 
60 degrees of flexion at his last two VA examinations.  His 
extension was not shown to be worse than 5 degrees.  
Moreover, the VA examiner in March 2006 noted that the 
veteran's pain response was far greater than the clinical 
findings would indicate.

For the foregoing reasons, then, a higher rating is not 
possible based on limitation of motion, even when considering 
additional functional limitation due to pain and weakness.

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration.

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

In the present case, a VA radiology report dated in May 2004 
was normal.  No other evidence of record demonstrates 
degenerative changes of the left knee.  Therefore, a separate 
rating for arthritis through application of VAOPGCPREC 23-97 
and VAOPGCPREC 9-98 is not appropriate here.  

The Board has considered whether assignment of a separate 
rating is possible pursuant to VAOPGCPREC 9-2004 (September 
17, 2004).  That General Counsel opinion held that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  As 
such, if the evidence of record reflects compensable loss of 
both flexion and extension of the right leg, the veteran 
would be entitled to the combined evaluation under Diagnostic 
Codes 5260 and 5261, per the combined ratings table in 
38 C.F.R. § 4.25.

The medical findings of record, as detailed previously, do 
not establish loss of both flexion and extension to a 
compensable degree.  Accordingly, a separate rating cannot be 
awarded under VAOPGCPREC 9-2004. 

In conclusion, there is no support for a rating in excess of 
10 percent evaluation for the veteran's chondromalacia 
patella of the left knee for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

C.  Final Considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Service connection for a right knee disorder is denied.

Service connection for a right shin splints disorder is 
denied.

Service connection for residuals of a right inguinal 
herniorrhaphy is denied.

Service connection for degenerative joint disease of the 
right wrist is denied.

Service connection for status post ganglion cyst of the right 
wrist is denied.

Service connection for a thoracic spine disorder is denied. 

Service connection for hemorrhoids is denied.

Entitlement to an initial compensable rating for residuals of 
a left inguinal herniorrhaphy is denied.

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.  



REMAND

The Board finds that additional development is required as to 
the veteran's remaining claims.

With respect to the claims of entitlement to service 
connection for hearing loss and tinnitus, it is noted that 
the veteran's enlistment examination in July 1995 showed 


the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
15
LEFT
20
5
5
10
15


At the time of the veteran's separation from his first tour 
of active service in July 1989, the audiometric results were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
25
30
10
15
15

It is noted that, on the whole, a comparison of these 
audiometric findings indicates a decrease in auditory acuity 
during service.  Moreover, it is noted that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Thus, the July 1989 
separation examination contains clinical evidence of hearing 
loss, even if not to the level of impairment for VA 
compensation as set forth under 38 C.F.R. § 3.385.

As the service medical records indicate some degree of 
hearing loss, and because evidence submitted in 2007 
indicates current hearing loss and tinnitus, it is found that 
an examination is necessary before the claim may be fairly 
adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Furthermore, it is found that an examination should be 
conducted with respect to the veteran's PTSD claim.  Indeed, 
while many of the stressors claimed by the veteran are not 
capable of verification, it is not in dispute that during his 
first tour of duty from 1985 until 1989 he served on the U. 
S. S. Oak Ridge at Kings Bay Georgia, which is located 
approximately 40 miles north of Jacksonville, Florida.  The 
veteran claims that he was on deck and witnessed the 
explosion of the space shuttle Challenger.  The Board takes 
judicial notice that this event occurred on January 28, 1986, 
during the veteran's tour of active service with the Navy.  
It is not possible, of course, to verify that the veteran was 
actually standing on deck at the time that this event 
occurred.  However, his presence on the U. S. S. Oak Ridge at 
the time that the explosion took place is sufficient to 
establish that he witnessed the stressful event.  Indeed, 
there does not need to be collaboration of every detail of 
the veteran's account.  See Pentacost v. Principi, 16 Vet. 
App. 124 (2002).  Therefore, the Board accepts that the 
veteran viewed the explosion and a stressor is verified.

While the claims folder contains diagnoses of PTSD, they do 
not appear to be predicated upon a verified stressor.  
Therefore, an examination is required to determine whether 
the viewing of the Challenger explosion, by itself, 
adequately supports a diagnosis of PTSD.  

Finally, an examination should be conducted with respect to 
the veteran's hemorrhoids claim.  In-service treatment was 
seen in 1985.  Moreover, post-service complaints are 
indicated in a July 2003 private treatment report.  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiometric 
examination.  All audiometric findings, 
including the Maryland CNC word 
recognition, should be noted.  The VA 
examiner should state whether the veteran 
currently has hearing loss and tinnitus, 
and if so, whether it is at least as 
likely as not that either or both 
condition was incurred as a result of the 
veteran's active service.  The veteran's 
contentions as to in-service noise 
exposure, and any post-service noise 
exposure, should be considered, along 
with the audiometric findings recorded in 
service.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with this request.  

2.  Schedule the veteran for a VA 
psychiatric examination.  All diagnoses 
should be noted.  If PTSD is diagnosed, 
the examiner should state whether it is a 
least as likely as not that such PTSD was 
caused by the veteran's viewing of the 
space shuttle explosion in 1986.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with this request.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


